Order entered August 13, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00430-CV

          REHEMA OLUFEMI-JONES AND ALL OTHER OCCUPANTS, Appellants

                                              V.

                               VAN LE & MAI NGO, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06801-B

                                          ORDER
          Before the Court is appellant’s August 11, 2014 motion to extend time to file the

reporter’s record and appellant’s brief. Our records show that by letter dated May 9, 2014, we

informed appellant the court reporter had notified the Court that the reporter’s record had not

been filed because appellant had not requested or made payment arrangements for the reporter’s

record.    We directed appellant to provide the Court with notice that the record had been

requested, and that appellant had paid for or made arrangements to pay for the record or that

appellant had been found entitled to proceed without payment of costs within ten days. On June

30, 2014, having received no response from appellant, the Court ordered the appeal to be

submitted without the reporter’s record and ordered appellant’s brief to be filed within thirty

days of the date of the order. On July 31, 2014, the Court notified appellant her brief was
overdue, and cautioned appellant that failure to file a brief within ten days might result in the

dismissal of this appeal without further notice. On August 11, 2014, appellant filed a motion

seeking an extension of time to obtain the reporter’s record and to file her brief. We GRANT

appellant’s motion TO THE EXTENT that appellant files proof of payment for the reporter’s

record within FIVE DAYS of the date of this order. If the Court receives proof of payment for

the reporter’s record, appellant’s brief will be due thirty days after the reporter’s record is filed.

We expressly CAUTION appellant that failure to provide proof of payment for the reporter’s

record may result in the dismissal of this appeal without further notice. TEX. R. APP. P. 42.3(b),

(c).


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE